Title: From George Washington to Robert Morris, 9 September 1790
From: Washington, George
To: Morris, Robert



Dear Sir
Baltimore Septr 9th 1790

Major Jackson having communicated the result of his conversation with you to General Stewart, the General was so obliging as to write the enclosed letter on the subject of giving you possession —and I was induced by his determination to give Mr Lear some directions relative to the removal of the furniture from New York. But that no unnecessary delay may be sustained in completing the repairs and alterations which it is proposed to make, I would beg leave to observe to you that they may be

proceeded in without regarding the accomodation of the furniture, as, independent of the space which may be taken up in making the Bow-window, there will be ample room for the reception of all our articles in other parts of the House—and I conceive this intimation the more necessary as Mrs Morris mentioned something to me, when I had the pleasure of seeing her on Sunday evening, about painting the House, which will require all the intervening time to compleat it.
The additional building for a Servants hall, and the converting of the Cow-House into stalls for horses, may be entered upon I hope without affecting your convenience while you remain in the House, although the alteration of the Bow-windows & the painting cannot.
Should the delay of your removal (or other circumstances) be longer than we have supposed—I beg you to inform Mr Lear thereof—that he may govern himself accordingly. We arrived here yesterday afternoon without accident, & tomorrow proceed. Mrs Washington (who is better than she was whilst in Philadelphia) joins me in every good wish for Mrs Morris, yourself & family, and I am Dear Sir Yr Most Obedt and Affecte Hble Servant 

Go. Washington


P.S. I intended on Saturday last to have asked the Rent I was to pay, but neglecting it then, should be obliged to you for communicating it to me, when you are [at] leizure, in a line or two.

